DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The text 35 USC § 103 not included in this action can be found in a prior Office action.
Claims 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,422,773 to D’Andreta, in view of U.S. Patent No. 4,904,514 to Morrison et al. and U.S. Patent No. 7,222,727 to Aisenbrey.
Claim 14: D’Andreta discloses a workpiece 114 delivered on a production line (Col. 3, Lines 34-42); and
an industrial robot 12 provided with a movable arm (Col. 3, Line 54; the Office submits that the robot arm shown in FIG. 1 appears to be movable about at least two degrees of freedom. For example, one DOF appears to be provided between reference numbers 12 and 17, and a second DOF appears to be provided between reference numbers 17 and 15.  In any event, the Office takes official notice that robot arms having at least two degrees of freedom are commonly used in the art related to D’Andreta and it would have been obvious to those having ordinary skill in the art to use such a robot arm in D’Andreta in order to better allow the nozzle 14 to paint a greater surface of the workpiece), the movable arm having a distal end at which an end effector (the Office submits that, according to the construction of the robot arm described above, the end effector is a portion of the robot arm connected to nozzle/tool 14 and which is connected via a DOF to another segment of the robot arm which is analogous to the claimed “movable part”) is attached movably by a movable part (the Office submits that, according to the construction of the robot arm described above, the movable part is a portion of the robot arm provided between a portion proximate reference number 12 shown in FIG. 1 and the nozzle 14) attached to the distal end, and a tool 14 or a hand for working [a] workpiece (the limitation “working the workpiece” recited in Claim 14 is interpreted broadly to mean “improving the workpiece”) being attached to the end effector;
a cover 10 that is at least wearable on the movable part and that includes a cover portion 17 covering the movable part, the cover portion 17 being extendable along the movable part (the cover portion 17 appears to be loosely fitting over the movable part in order to allow for rotation of the movable part about the robot arm’s degrees of freedom), and the cover 10 being made of a material containing a metallic mesh (see Claim 5; i.e., not a metal powder such that the metal powder is uniformly distributed in the material as recited in Claim 14).
Differences between Claim 14 and D’Andreta:
D’Andreta does not disclose a detection system for detecting a contamination mixed with the workpiece delivered on a production line, the detection system comprising:
a metal detector provided on the production line to which the industrial robot is installed, the metal detector being arranged at a position downstream from the robot on the production line, and the workpiece being worked with the industrial robot and delivered through a position at which the metal detected is arranged; and
a detection device configured to detect contamination mixed into or with the workpiece based on a detection result of the metal detector, the contamination being a fragment of the cover mixed into the workpiece.
D’Andreta also does not disclose that the cover 10 is made of a material containing a metal powder.
Morrison:
Morrison teaches a covering for an industrial robot in which an “outer layer of the cover comprises… an inorganic salt1 to prevent static electricity buildup on the outer layer (italics used for emphasis).”  See the Abstract.
Aisenbrey:
Col. 1, Lines 32-55 of Aisenbrey describes that the prior art includes:
“Conveyors, chutes, skids, guides, and ways for the transporting of material and articles of manufacturing are well known in the art. In the food processing industry, conveyors are used for warming and cooling food products, slicing and bagging, in-feed and discharge. The conveyor belts are generally constructed of a plastic resin such as Polypropylene, Polyethylene, Acetal, or the like, or may be constructed of a metal wire frame with an over-molded plastic resin. The conveyor belts allow processed material to be transported while remaining level and flat. Conveyors, chutes, skids, guides, and ways may be fabricated to be electrically conductive to dissipate static electricity, may be heat resistant for use in high temperature processing of food, may be moisture tolerant for wet environments, may be impact resistant to prevent breakage of glass food packaging, and may be flame retardant to prevent sustaining a flame.
A problem that may occur with plastic resin belts or with metal wire frame belts that are covered in plastic resin is wear-out induced contamination. As the plastic resin material wears out, particulate material from the plastic resin may brake (sic) away from the belt. As a result, it is possible for this material to contaminate a food item being processed on the belt. This contamination is undesirable both in terms of food safety and of consumer acceptance (italics used for emphasis).”

Aisenbrey further discloses “It is critical to the food processor that any such contaminated food product 14 be detected and removed from the processing apparatus 10 prior to packaging 28 and shipping product to consumers. As a particularly important feature of the present invention, the conductive loaded material of the conductive loaded resin-based material comprises conductive material, such as metal, that is detectable in a metal detection device 22.”  Col. 6, Lines 45-53.

The abstract of Aisenbrey teaches “Conveyors, chutes, skids, guides, and ways for the transporting of material are formed of a conductive loaded resin-based material such that fragments of these structures can be detected by a metal detector. The conductive loaded resin-based material comprises micron conductive powder(s), conductive fiber(s), or a combination of conductive powder and conductive fibers in a base resin host (underlining and italics used for emphasis).”

In view of the Morrison and Aisenbrey teachings, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the cover disclosed by D’Andreta such that the cover 10 is made of a material containing a metal powder, such as an inorganic salt (e.g., ferric sulfate or ferric chloride), as taught by Morrison, and which is uniformly distributed in the cover 10, in order to increase flexibility of the cover 10 as the robot arm moves about its degrees of freedom, and in order to prevent static electricity buildup on the outer layer of the robot arm, as taught by Morrison.
The Office further finds that it would have been obvious to those having ordinary skill to modify the assembly line disclosed by D’Andreta such that it is a detection system for detecting a contamination mixed with a workpiece delivered on a production line, the detection system comprising:
a metal detector (similar to the “metal detector device 22” taught by Aisenbrey) provided on the production line to which the industrial robot 12 is installed, the metal detector being arranged at a position downstream from the robot 12 on the production line, and the workpiece being worked with the industrial robot 12 and delivered through a position at which the metal detected is arranged; and
a detection device configured to detect contamination mixed into or with the workpiece based on a detection result of the metal detector, the contamination being a fragment of the cover 10 mixed into the workpiece, in order to detect a moment when the cover 10 becomes worn and is in need of replacement.
Claim 17: D’Andreta, as modified above by Morrison and Aisenbrey in the rejection of Claim 14, discloses the detection system according to claim 14, wherein the cover 10 is configured to cover the entire robot 12 except for an attachment portion of the end effector, the hand or the tool 14 being attached to the attachment portion.
Claim 19: D’Andreta, as modified above by Morrison and Aisenbrey in the rejection of Claim 14, discloses the cover according to claim 14, wherein the cover is configured to be separable at one or more positions between an end effector side portion and a base side portion of the robot 12 (because the cover 10 of D’Andreta is stitched as shown in FIG. 5, this limitation is satisfied).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,422,773 to D’Andreta, in view of U.S. Patent No. 4,904,514 to Morrison et al. and U.S. Patent No. 7,222,727 to Aisenbrey, as applied to Claim 14 above, and further in view of U.S. Patent No. 10,828,791 to Fujita.
Claim 15: D’Andreta, Morrison, and Aisenbrey do not disclose a cover of a robot made of a sheet of rubber, resin, or elastomer.
Fujita teaches a cover 11 for a robot arm which is “composed of a low-rigid material having elasticity such as sponge, rubber, or urethane.”  Col. 3, Lines 22-24.
In view of the Fujita teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the detection system taught by the combination of D’Andreta, Morrison, and Aisenbrey as characterized in the rejection of Claim 14 above, such that the material containing the metal powder is a sheet of rubber, resin, or elastomer into which the metal powder is kneaded, to provide a low-cost flexible cover capable of dissipating static electricity.

Response to Arguments
Applicant's arguments filed on 10/13/2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed “end effector” and “movable part” distinguish from the cited references.  The Office respectfully disagrees.  The Office finds it would have been obvious to those having ordinary skill that the robot arm 12 of D’Andreta is comprised of an end effector and a movable part in order to move the nozzle through space about various degrees of freedom.

Allowable Subject Matter
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent No. 7,422,773 to D’Andreta, U.S. Patent No. 4,904,514 to Morrison et al., U.S. Patent No. 7,222,727 to Aisenbrey, and U.S. Patent No. 10,828,791 to Fujita are considered to be the closest prior art.
The closest art does not disclose or suggest a cover portion having a bellows structure as recited in Claim 16 or an end effector side portion of a robot made of a material containing the metal powder as recited in Claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Several inorganic salts, such as Aluminum sulfate, Ferric sulfate, and Ferric chloride contain a metal.